JOHNSON, Judge.
The State has filed a Motion to Dismiss the appeal of the appellant for failure to timely comply with the Appellate Rules. Appellant has filed an objection thereto and alleged certain facts to exist with reference to the time of filing which would excuse his breach of the Rules. We cannot accept such excuse as reasons for permitting a direct appeal in violation of the established Rules of Procedure, and therefore, the Motion to Dismiss the direct appeal as such is hereby granted and the appeal is dismissed.
However, this Court has elected to treat the appellant’s case as a Petition for Habeas Corpus, pursuant to the authority found in Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967), inasmuch as a brief has been filed by the appellant dealing with the merits of his appeal.
We have examined appellant’s brief and the transcript of the record wherein the appellant entered two pleas of guilty to two separate informations.
It appears that appellant was afforded ample opportunity to voice his complaint complained of in his Rule 1, F.S.A. ch. 924 Appendix proceeding to the trial court at the time of sentencing, and therefore we concur with the trial court in determining that the motion, files and records of the case conclusively show that the appellant was not entitled to relief, thereby eliminating any necessity for a further evidentiary hearing.
The Petition for Writ of Habeas Corpus is therefore denied.
CARROLL, DONALD K., Acting C. J., and RAWLS, J., concur.